Gbay, J.
The settlement in trust of the personal property of William Viney is admitted to have been voluntarily made by him, being of sufficient mental capacity, and without fraud or undue influence. There is no evidence of its having been executed under any mistake. It is not an assignment in trust for the benefit of creditors; but the trusts declared in it are, to apply the income during his life to the maintenance and support of himself and of such persons dependent upon him as he would by law be bound to support, and a portion thereof after his death to the benefit of his widow, if he should leave one, during widowhood, and to pay and distribute the residue to his sisters and their issue. Ho power of revocation is reserved. The instrument is not a mere executory agreement or covenant, but an executed conveyance under the seal of the settlor, and accepted by the trustee by becoming a party to the indenture of trust.
It is immaterial whether there was any other consideration „han appears upon the face of the indenture ; for even if the settlement was purely voluntary, the case falls within the doctrine, now well established in equity, that a voluntary settlement, completely executed, without any circumstances tending to show mental incapacity, mistake, fraud or undue influence, is binding and will be enforced against the settlor and his representatives, and *303cannot be revoked, except so far as a power of revocation has been reserved in the deed of settlement; and that the fact that by the terms of the deed the income of the property is to be applied by the trustee to the benefit of the settlor during his lifetime does not impair the validity or effect of the further trusts declared in the instrument. Ellison v. Ellison, 6 Ves 656. Kekewich v. Manning, 1 De Gex, Macn. & Gord. 176. Re Way's Trusts, 2 De Gex, Jones & Smith, 365. Hildreth v. Eliot, 8 Pick. 293. Stone v. Hackett, 12 Gray, 227. Falk v. Turner, 101 Mass. 494. Bunn v. Winthrop, 1 Johns. Ch. 329. Dennison v. Goehring, 7 Barr, 175.

Bill dismissed, with costs.